Titone, J. P.
(dissenting). In this summary proceeding brought to recover possession of real property, the tenant appeals, by our leave, from an order of the Appellate Term, which reversed an order of the District Court of Nassau County, First District, dismissing the proceeding, and remitted it to the District Court for trial. The basic question is whether the notices to cure and to quit, a condition precedent to suit, are ineffective because they were sent by the attorney for the landlord. Although several nisi prius decisions have so held, I would reject them and affirm the order appealed from.
In 1972, petitioner landlord and tenant Kentucky Fried Chicken entered into a lease for vacant land in Williston Park, New York, upon which the tenant was to construct a Kentucky Fried Chicken outlet. The lease was for an initial term of 20 years, with two options to the tenant to renew for additional 10-year periods. The lease provides that service by the landlord of a *224five-day notice to cure a default is a condition to terminating the lease based on such a default. Pursuant to paragraph 27 of the lease: “a bill, statement, notice or communication which Landlord may desire or be required to give to Tenant, shall be deemed sufficiently given or rendered if, in writing, delivered to Tenant personally or sent by registered or certified mail addressed to Tenant at the building of which the demised premises form a part or at the last known residence address or business address of Tenant or left at any of the aforesaid premises addressed to Tenant and the time of the rendition of such bill or statement and of the giving of such notice or communication shall be deemed to be the time when the same is delivered to Tenant, mailed, or left at the premises as herein provided”.
A letter dated January 25, 1982, and sent by certified mail, stated in pertinent part:
“Gentlemen:
“Please be advised that I am the attorney for Aaron L. Siegel, your Landlord, pursuant to a certain lease dated July 1, 1972.
“Mr. Siegel [the landlord] has authorized and instructed me to advise you that you are in default of several provisions of the said lease, as follows * * *
“Pursuant to the provisions of paragraph ‘17’ of the said lease, this letter will serve as the five (5) day written notice of default to you. In the event that you shall fail to correct the said defaults within five (5) days, it is the intention of my client to serve a written three (3) day notice of cancellation of lease upon you, and upon the expiration of said three (3) days, this lease will be cancelled and will end and expire * * *
“Very truly yours,
“[Bruce D. Mencher’s signature]
“Bruce D. Mencher”
“BDM:bm
“Certified Mail, Return Receipt “Requested * * *
“cc. Aaron L. Siegel”.
Mencher did not previously represent the landlord with respect to the tenant and the lease. The lease referred to a Morris Deutsch as attorney for the landlord. Other than the statements in the letter, the letter was accompanied by no proof that Mencher had authority to represent the landlord.
*225On February 1, 1982, Mencher sent a notice of termination, saying:
“Gentlemen:
“Please be advised that I am the attorney for Aaron L. Siegel, your Landlord, pursuant to a certain lease dated July 1, 1972.
“Mr. Siegel has advised me that, despite my letter of January 25,1982, you continue to be in default of those terms and provisions of the lease of which you were informed.
“Accordingly, and pursuant to the instructions and directions of my client, please be advised that this letter will serve as the three (3) days’ notice of cancellation of said lease (pursuant to the provisions of paragraph ‘17’ thereof), and upon the expiration of said three (3) days, this lease and the term thereunder shall end and expire as fully and completely as if the date of February 4, 1982 was the date specified and fixed in the lease for the end and expiration of the lease and the term thereof. In such event, and on such date, you shall quit and surrender the premises to the Landlord.
“Very truly yours,
“Bruce D. Mencher”.
On February 5, 1982, the landlord commenced a summary holdover proceeding. The District Court dismissed the petition “upon the grounds that the lease has not been properly terminated since petitioner’s notice of termination is defective as a matter of law”. The Appellate Term reversed, holding that “the sending of the instant notice to cure and notice of termination by landlord’s attorney to tenant did not render them invalid per se, inasmuch as they adequately disclosed authority and purported to emanate from [the] landlord”.
As the majority notes, several nisi prius decisions have held that since a tenant is entitled to an unequivocal notice, it should not be placed in a position of “peril” and, therefore, a notice to terminate is ineffective when it is sent by the attorney for the landlord (e.g., 185 E. 85th St. Co. v Gravanis, NYLJ, Jan. 21, 1981; p 6, col 2; Granet Constr. Corp. v Longo, 42 Misc 2d 798, 803). We recently questioned those cases in Mann Theatres Corp. v Mid-Island Shopping Plaza Co. (94 AD2d 466, 474, affd 62 NY2d 930). I would now disapprove them in their entirety.
Under settled principles, an action taken by an attorney is presumed to have been taken by and at the instance of the client *226(Acker v Ledyard, 8 NY 62; Matter of Locke, 21 AD2d 248, 252, lv denied 15 NY2d 482; Carpenter v New York Trust Co., 174 App Div 378, 383, affd 221 NY 719). That presumption cannot be overcome by the “mere suggestion” of the attorney for the adversary that such authority is lacking (Buxbaum v Assicurazioni Generali, 34 NYS2d 480, 482, affd 264 App Div 855; 6 NY Jur 2d, Attorneys at Law, § 83; but see, NRK Mgt. Corp. v Donahue, 109 Misc 2d 601) and, in the absence of fraud, an attorney’s authority cannot be questioned by the client because of the want of specific authority to do the act performed (Clinton v New York Cent. & Hudson Riv. R. R. Co., 147 App Div 468, 470; 1 Carmody-Wait 2d, NY Prac § 3:83).
In my view, our decision in Bismark v Incorporated Vil. of Bayville (21 AD2d 797) is squarely on point. In that case, in an action to declare a zoning amendment void, an attorney, on behalf of his client (the plaintiff), made an oral and written protest against the amendment, as required by statute. In rejecting the claim that the protest was defective, we said: “The record does not indicate that, prior to such hearing, the attorney ever stated that he was authorized in writing by the plaintiff or by anyone else to sign a protest in behalf of the plaintiff, and he did not indicate that there was an outstanding power of attorney. But it is undisputed that said attorney was retained by said attorney in fact to represent the plaintiff in opposing and protesting the proposed zoning amendment. In our opinion, it must be presumed that the attorney had the power to act in plaintiff’s behalf and, under the circumstances here, it should be held that, for the purposes of the statute, the attorney’s signature in behalf of the plaintiff is equivalent to the owner’s signature and has the same efficacy” (Bismark v Incorporated Vil. of Bayville, supra, at p 798). Indeed, even under the strictly construed Election Law, the signature of an attorney to a required document has been upheld (Matter of Arens v Shainswit, 37 AD2d 274, 278, affd 29 NY2d 663, on opn at App Div).
Other States emphatically reject the rule espoused by the majority. They hold that a tenant is bound by a notice from a landlord’s attorney irrespective of whether proof of authority has been furnished (e.g., Arnold v Krigbaum, 169 Cal 143,146 P 423; 50 Am Jur 2d, Landlord & Tenant § 1212, p 98).
Moreover, I fail to perceive any significant prejudice to the tenant. The landlord would be estopped from asserting a lack of authority. If the tenant is in violation of the lease, what difference does it make who relays that information? The tenant cannot refuse to comply on such grounds.
*227In creating the summary proceeding, the Legislature intended to afford a means “of obtaining a speedy determination and adjudication of disputes over the right of possession of real property” (Cotignola v Lieber, 34 AD2d 700, 701; see also, Lanz v Lifrieri, 104 AD2d 400; Velazquez v Thompson, 451 F2d 202; Maxwell v Simons, 77 Misc 2d 184,186-187; People ex rel. Allen v Murray, 2 Misc 152, affd 138 NY 635). If that be the aim, a notice to quit should not be parsed in the manner that a common-law pleading would have been scrutinized in the days of the Year Books.
The tenant’s other objections involved disputed matters of fact, not resolvable on this record. Accordingly, there should be an affirmance.
Mangano and Brown, JJ., concur with Gibbons, J; Titone, J. P., dissents and votes to affirm the order dated March 1,1983, with an opinion.
Order dated March 1, 1983 reversed, on the law, with costs, and order of the District Court of Nassau County, First District, reinstated.